DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification has been checked, but not to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 


Claim Objections
Claim 1 is objected to because of the following informalities:  “the method consisting the” should be “the method consisting of the”; “the first part an interactive session” appears as though it should be “a first part comprising an interactive session”; “comprised of a parent” should be “comprising a parent”; “so that it convey” appears as though it should be “so that it conveys”; etc.  The claim also should include transitions, where appropriate, linking the claimed limitations (e.g., “wherein”, “in response”, etc.).  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “files formatted that the” appears as though it should be “files formatted so that the”, or similar.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “so that it convey emotions” appears as though it should be “so that it conveys emotions” or similar.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “in order their states are matched and correlated with…” appears as though it should be “in order to match .  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “set to zeroth indication as default the off state” appears as though it should be “set to a zeroth indication as a default off state” or similar.  The period should also be removed from the middle of the claim so that it is only one sentence.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the claim includes a period in the middle of the claim which should be removed so that the claim is only one sentence.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 1, the claimed subject matter which was not described in the specification includes “the system creates additional files to be stored in non-volatile memory, added to the runtime by lazy loading or late assembly-binding providing the system an increased capacity to detect similar patterns in future exchanges by the method of the trajectory and emotive”, and “where growth is determined by experience with participant’s personality manifesting an intentional proclivity toward a participant”.  The specification describes (on page 3, “Field of Invention”) a “means to self-improve by learning the sequential interaction with a participant”, “grow the scope and function of the system by experience with a participant”, and (on page 5) “the system specified in the present invention possesses the ability to self-improve, that is, to create new files based upon interactions”.  However, the specification does not appear to describe or support providing “increased capacity to detect similar patterns in future exchanges by the method of the trajectory and emotive” by creating “additional files to be stored in non-volatile memory, added to the runtime by lazy loading or late assembly-binding”.  Similarly, the specification does not appear to describe or support determining growth 
Claims 2-11 depend upon claim 1, and thus include the aforementioned limitation(s).

As per claim 2, the claimed subject matter which was not described in the specification further includes manifesting “an output a participant would deem to contain contextual meaning by what was said”.  The specification describes including a contextual trajectory 311 (see, e.g., page 10 of the specification), but does not appear to describe or support selecting and manifesting “an output a participant would deem to contain contextual meaning by what was said”.
Claims 3-11 depend upon claim 2, and thus include the aforementioned limitation(s).

As per claim 6, the claimed subject matter which was not described in the specification further includes “providing itself an increased capacity by self-improvement in order that it have a better ability to detect similar patterns in future exchanges”.  The specification describes (on page 3, “Field of Invention”) a “means to self-improve by learning the sequential interaction with a participant”, “grow the scope and function of the system by experience with a participant”, and (on page 5) “the system specified in the present invention possesses the ability to self-improve, that is, to create new files based upon interactions”.  However, the specification does not appear to describe or support “providing itself an increased capacity by self-improvement in order that it have 
Claims 8 and 11 depend upon claim 6, and thus include the aforementioned limitation(s).

As per claim 7, the claimed subject matter which was not described in the specification further includes “appropriate variations of hardware relevant to particulars of a participant’s personality so that it convey emotions in the manner that a participant would expect”.  The specification describes (on page 10) “using still graphic files or progressive sequences of pictures, lights, or other physical apparatus appropriate to accurately and aesthetically present the meaning expected by the current mood 405”.  However, the specification does not appear to describe or support determining the “appropriate variations of hardware relevant to particulars of a participant’s personality” or conveying “emotions in the manner that a participant would expect”.
 Claims 9 and 10 depend upon claim 7, and thus include the aforementioned limitation(s).


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

(A) the breadth of the claims;
(B) the nature of the invention;
(C) the state of the prior art;
(D) the level of one of ordinary skill;
(E) the level of predictability in the art;
(F) the amount of direction provided by the inventor;
(G) the existence of working examples;
(H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

As per claim 1, the claim fail(s) to comply with the enablement requirement, as the specification does not describe how the claimed subject matter is achieved.  Namely, the specification does not describe how “the system creates additional files to be stored in non-volatile memory, added to the runtime by lazy loading or late assembly-binding providing the system an increased capacity to detect similar patterns in future exchanges by the method of the trajectory and emotive”, and “where growth is determined by experience with participant’s personality manifesting an intentional proclivity toward a participant”.  Regarding the above-identified factors to be considered, claim 1 is addressed as follows:
Regarding factor (A), while the intended scope of the claim cannot be determined (see below regarding 35 U.S.C. 112, second paragraph) the claim is broadly drawn to a 
Regarding factor (B), the nature of the invention is drawn to an interaction system for learning and responding to user emotions using machine learning, which weighs toward enablement.
Regarding factor (C), the prior art teaches various systems that describe interaction systems for learning user emotional states and responding to users, which weighs toward enablement.
Regarding factor (D), the level of ordinary skill in the art would include someone familiar with such systems as described above, which does not weigh toward or against enablement.
Regarding factor (E), the level of predictability in the art is dependent upon the model/system being used for learning, which weighs against enablement.
Regarding factor (F), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) there is insufficient direction provided by the inventor, which weighs against enablement.
Regarding factor (G), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) working examples have not been provided, which weighs against enablement.
Regarding factor (H), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) the quantity of experimentation needed to make or use the invention based on the content of the disclosure is high, which weighs against enablement.

Claims 2-11 depend upon claim 1, and thus include the aforementioned limitation(s), and are rejected for the same reasons.

As per claim 2, the claim fail(s) to comply with the enablement requirement, as the specification does not describe how the claimed subject matter is achieved.  Namely, the specification does not describe how the system manifests “an output a participant would deem to contain contextual meaning by what was said”.  Regarding the above-identified factors to be considered, claim 2 is addressed as follows:
Regarding factor (A), while the intended scope of the claim cannot be determined (see below regarding 35 U.S.C. 112, second paragraph) the claim is broadly drawn to a hardware level implementation of a software construct performing a four-part process, which weighs toward enablement.
Regarding factor (B), the nature of the invention is drawn to an interaction system for learning and responding to user emotions using machine learning, including a user-specific output format, which weighs against enablement.
Regarding factor (C), the prior art teaches various systems that describe interaction systems for learning user emotional states and responding to users, including training/customization, which weighs toward enablement.
Regarding factor (D), the level of ordinary skill in the art would include someone familiar with such systems as described above, which does not weigh toward or against enablement.

Regarding factor (F), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) there is insufficient direction provided by the inventor, which weighs against enablement.
Regarding factor (G), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) working examples have not been provided, which weighs against enablement.
Regarding factor (H), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) the quantity of experimentation needed to make or use the invention based on the content of the disclosure is high, which weighs against enablement.
Taking all of these factors into consideration, the examiner has determined that the above identified subject matter is not enabled.
Claims 3-11 depend upon claim 2, and thus include the aforementioned limitation(s) and are rejected for the same reasons.

As per claim 6, the claim fail(s) to comply with the enablement requirement, as the specification does not describe how the claimed subject matter is achieved.  Namely, the specification does not describe how the system provides “itself an increased capacity by self-improvement in order that it have a better ability to detect similar patterns in future exchanges” by additionally processing new files.  Regarding the above-identified factors to be considered, claim 6 is addressed as follows:

Regarding factor (B), the nature of the invention is drawn to an interaction system learning trajectories and processing additional information for self-improvement, which weighs toward enablement, which weighs toward enablement.
Regarding factor (C), the prior art teaches various systems that describe interaction systems for learning user emotional states and responding to users, including training/customization, which weighs toward enablement.
Regarding factor (D), the level of ordinary skill in the art would include someone familiar with such systems as described above, which does not weigh toward or against enablement.
Regarding factor (E), the level of predictability in the art is dependent upon the model/system being used for learning, which weighs against enablement.
Regarding factor (F), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) there is insufficient direction provided by the inventor, which weighs against enablement.
Regarding factor (G), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) working examples have not been provided, which weighs against enablement.
Regarding factor (H), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) the quantity of 
Taking all of these factors into consideration, the examiner has determined that the above identified subject matter is not enabled.
Claims 8 and 11 depend upon claim 6, and thus include the aforementioned limitation(s) and are rejected for the same reasons.

As per claim 7, the claim fail(s) to comply with the enablement requirement, as the specification does not describe how the claimed subject matter is achieved.  Namely, the specification does not describe how it selects “appropriate variations of hardware relevant to particulars of a participant’s personality so that it convey emotions in the manner that a participant would expect”.  Regarding the above-identified factors to be considered, claim 7 is addressed as follows:
Regarding factor (A), while the intended scope of the claim cannot be determined (see below regarding 35 U.S.C. 112, second paragraph) the claim is broadly drawn to a system for displaying mood/emotion responses to a participant based upon data received from/about the user, which weighs toward enablement.
Regarding factor (B), the nature of the invention is drawn to an interaction system learning trajectories for a user’s emotional states and responding with selected outputs, which weighs toward enablement.
Regarding factor (C), the prior art teaches various systems that describe interaction systems for learning user emotional states and responding to users, including customization, which weighs toward enablement.

Regarding factor (E), the level of predictability in the art is dependent upon the model/system being used for learning, which weighs against enablement.
Regarding factor (F), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) there is insufficient direction provided by the inventor, which weighs against enablement.
Regarding factor (G), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) working examples have not been provided, which weighs against enablement.
Regarding factor (H), as described above (regarding written description) and below (regarding indefiniteness under 35 U.S.C. 112, second paragraph) the quantity of experimentation needed to make or use the invention based on the content of the disclosure is high, which weighs against enablement.
Taking all of these factors into consideration, the examiner has determined that the above identified subject matter is not enabled.
Claims 9 and 10 depend upon claim 7, and thus include the aforementioned limitation(s) and are rejected for the same reasons.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-11 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  The examiner has also highlighted some of the indefinite language found in the claims (beyond the narrative form), below.

As per claim 1, the following examples make the intended scope of the claim unclear.
It is not clear what is included in “audial, verbal, non-verbal, tactile, and gestural communication” in line 2 (or cues, or interactions, in later lines), as the combination of verbal and non-verbal communication would appear to include every form of communication.
It is further unclear what constitutes “private and intimate” in lines 5-6, in the context of the claim.  
The relationship between “the first part” in line 4 and “in the manner of” in line 7 is also unclear (is the first part the first part of the method, and is the “in the manner of” further defining the format of the “first part”, or is it in relation only to the “satisfying human emotional curiosities”?).  Furthermore, there is insufficient antecedent basis in the claim for the limitation “the first part”.
Also, the term "a degree of reproducibility" in lines 9-10 is a relative term which renders the claim indefinite.  The term "degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Furthermore, the phrase "in this example" in line 10 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim also recites the limitation "the dialogue" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
It is further unclear what constitutes the “second part of the process” in line 19, as it appears to indicate the device’s volatile memory forms the second part of the process, but the memory without associated function is not a process but a structure.
It is also unclear what is meant by the “construct constituted to be a means to understand by remembering successive trajectories n, n-1, n-2, 
Also, the term "increased capacity" in line 25 is a relative term which renders the claim indefinite.  The term "increased capacity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., the capacity is increased in relation to what?).  
It is also unclear what is meant by “the method of the trajectory and emotive” in lines 25-26. There is insufficient antecedent basis for this limitation in the claim.
It is further unclear what is saved into non-volatile memory in line 26 (is it just the additional files, or does it also include the trajectories or classifications?).
It also unclear what the “the trajectories and emotives of interaction dialogue and memory retrieval” reference in line 32, or the “trajectory of dialogue and the sequence of emotives” in line 36. There is insufficient antecedent basis for these limitations in the claim.
It is further unclear what is meant by “the sequence of successive audial, verbal, non-verbal, tactile, and gestural interactions given the trajectory of dialogue and the sequence of emotives created in volatile memory and written to files by the system in non-volatile memory later loaded into volatile memory contributes increases in performance by self-improvement”.  The connection between the sequence, the trajectory, the emotives, and storing in memory is not 
It is not clear what is meant by “where growth is determined by experience with participant’s personality manifesting an intentional proclivity toward a participant” in lines 2-4 of page 2.
  The claim also recites the limitation "the lack of attention" in line 5 of page 2.  There is insufficient antecedent basis for this limitation in the claim.
Also, the term "commonly" in line 6 of page 2 is a relative term which renders the claim indefinite.  The term "commonly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

As per claim 2, the intended scope of the claim is not clear because it is not clear how the listed “four distinctive” parts relate to the system of claim 1 (i.e., are they reference to parts of the system of claim 1, or further parts?).  Also, the claim recites “what was said”, and “the last input”, for which there is insufficient antecedent basis in the claim.  Furthermore, it is not clear how it is determined that “a participant would deem” an output to “contain contextual meaning”.

As per claim 3, the relationship to the system of claim 2 is not clear, due to the narrative form of the claim language (i.e., is the neural network referring to a new/separate structure from those claimed in claims 1-2, or is it part of that already 

As per claim 4, the relationship to the system of claim 2 is not clear, due to the narrative form of the claim language.  The claim also recites the limitations "the emotive indications” in line 2 and “the emotive indication and dialogue response” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Also, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, the terms "aesthetically" and “complex” are relative terms which render the claim indefinite.  The terms "aesthetically" and “complex” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is also unclear what is meant by “the meaning expected by the current mood” and to what the “bodily gestures” correspond.

As per claim 5, the relationship to the system of claim 4 is not clear, due to the narrative form of the claim language.  Furthermore, it is not clear what relationship (if any) exists between the indications, the “totality” of the weighted values, and the “sequence of successive verbal, non-verbal, tactile, vibrational, gestural, and animated interactions”, and if they are somehow related to the system understanding.

As per claim 6, the claim recites the limitation “each…data-storage, information-retrieval sequence”.  There is insufficient antecedent basis for this limitation in the claim.  It is additionally not clear what is meant by “additionally processing new files”, in lines 3-4 (In addition to what? And new compared to what?).  Also, the terms "increased capacity" and “better” in lines 7-8 are relative terms which render the claim indefinite.  The terms "increased capacity" and “better” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

As per claim 7, the claim recites the limitations “the emotional impact of the system through simulation” and “the concept of meaning” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  It is also unclear what is meant by “relevant particulars of a participant’s personality” and “that a participant would expect” (i.e., what variations of hardware are relevant to a participant’s personality, and how? And how/by what is it determined what a participant would expect?).

As per claim 8, the relationship to the system of claim 6 is not clear, due to the narrative form of the claim language.  The claim also recites the limitations “trajectory and current mood”, “the x-coordinate”, “the y-coordinate”, “the variable t”, and “the trigonometric, continuous differential functions, and/or polynomials”.  There is 

As per claim 9, the relationship to the system of claim 7 is not clear, due to the narrative form of the claim language.  The claim also recites the limitation(s) “the emotional engine”.  There is insufficient antecedent basis for this limitation in the claim.  It is also not clear what is being “sent to a neural network for emotive indication”.

As per claim 10, the relationship to the system of claim 9 is not clear, due to the narrative form of the claim language.  The claim also recites the limitation(s) “the span of time”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what the emotional state corresponds to.  It is also not clear what chain of events are being described as the system is described as alone but also conveying an output animation to a participant.

As per claim 11, the relationship to the system of claim 8 is not clear, due to the narrative form of the claim language.  It is not clear what is meant by “as intent by a block classifier” or how exactly the brain of the system is “mimicking storage and information retrieval characteristics of a mammalian brain.  The claim also recites the limitations “the choice”, “the characteristic equation”, “the execution time”, and “the program”.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (Emotional Storytelling using Virtual and Robotic Agents, July 2016, pgs. 1-

As per claim 1, Costa teaches hardware-level implementation of a software construct which consists of a computer-based deployment of audial, verbal, non-verbal, tactile, and gestural communication between itself and a participant, commonly called a user, the method consisting the creation of a process hosted on a hardware or appropriate physical device [software implemented in hardware including software for verbal and non-verbal rhetoric, listener attention and emotion recognition, and observation, as well as a virtual and physical storytelling agents (sections 3, 3.1, etc.)], the first part an interactive session with a participant for the purposes of creating a contextual interactive exchange—a private and intimate relationship based upon conversational elements, tactile, vibrational, and visual cues— for the purposes of satisfying human emotional curiosities [software implemented in hardware including software for verbal and non-verbal rhetoric, listener attention and emotion recognition, and observation, as well as a virtual and physical storytelling agents (sections 3, 3.1, etc.)] establishing contextual meaning communicated by a participant to determine an appropriate response that a participant will identify as relevant to what is intended by the dialogue, a hierarchical collection of ascribed behaviors and intentions containing a list of qualitative aspects with which to correlate audial, verbal, non-verbal, tactile, and gestural cues of the emotional state of the user relative to the construct [user’s facial expressions, arm and hand movements, head positions, and leg movements are analyzed by the software as well as questions (sections 3.4, 5.3.1, 5.4.1, etc.) and emotional interaction provided by a discourse manager and generator to control virtual and physical agents (sections 3.1-3.3, etc.)]; simulation of emotion which forms the third part of the process establishing ascribed meaning accomplished by a component of the system called mood which utilizes one of a set of fifty-six assigned emotional states, comprised of a parent set of eight types with each having a further seven child subtypes, first determined at random and altered by indications based upon the trajectories and emotives of interaction dialogue and memory retrieval, displayed on a fixed or animated screen, exhibited tactilely in a plush fabric, interpreted by a robotic apparatus or other appropriate variations of hardware so that it convey simulated emotions to a participant; the sequence of successive audial, verbal, non-verbal, tactile, and gestural interactions given the trajectory of dialogue and the sequence of emotives created in volatile memory and written to files by the system in non-volatile memory later loaded into volatile memory contributes increases in performance by self-improvement [emotional interaction is provided by a discourse manager and generator to control virtual and physical agents, including video and physical emotional displays (sections 3.1-3.3, etc.).  While Costa does not explicitly teach the claimed number of states, it has been held that discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233], where growth is determined by experience with participant's personality manifesting an intentional proclivity toward a participant [the participant responses over time to the storytellers were measured for increases in various emotional categories (section 4.2, etc.)]; awareness of the system's internal state forms the fourth part of the process, a construct constituted to be a means to recognize [the participant’s attentiveness to the storyteller agent(s) is measured in an attempt to increase attentiveness (sections 1, 2.1, 3.4, etc.)].
Costa does not explicitly teach in the manner of: a collection of specifically-formatted files stored in non-volatile memory constituting a database which are loaded into the device's volatile memory when the system starts, to ensure a degree of reproducibility of behaviors exhibited by the system, which is, in this example, a collection of classes in an object-oriented language and a set of functions and scripts, creating a non-hierarchal arrangement of data extracted from the files according to embedded tags forming a categorical and pattern-identifiable repository of trajectories; and successive inputs from a participant are posited in the device's volatile memory which forms the second part of the process, a construct constituted to be a means to understand by remembering successive trajectories n, n-1, n-2, etcetera to establish within the system ascribed meaning of the interaction dynamically, the system learns each successive trajectory by neural network or other algorithmic learning strategy, classifies intention by way of mapping correlations, while the system creates additional files to be stored in non-volatile memory, added to the runtime by lazy loading or late assembly-binding providing the system an increased capacity to detect similar patterns in future exchanges by the method of the trajectory and emotive, saved into non-volatile 
Fragopanagos teaches in the manner of: a collection of specifically-formatted files stored in memory constituting a database [a trace of user emotional states is stored in a database (sections 3, 5.2, etc.)], which is, in this example, a collection of classes in an object-oriented language and a set of functions and scripts, creating a non-hierarchal arrangement of data extracted from the files according to embedded tags forming a categorical and pattern-identifiable repository of trajectories [the system classifies emotional states of a user based upon extracted features (sections 5.3-5.4, etc.), including labelling the states (section 4.1, etc.)]; and successive inputs from a participant are posited in the device's memory which forms the second part of the process, a construct constituted to be a means to understand by remembering successive trajectories n, n-1, n-2, etcetera to establish within the system ascribed meaning of the interaction dynamically, the system learns each successive trajectory by neural network or other algorithmic learning strategy, classifies intention by way of mapping correlations [the system extracts features from user inputs including text and speech and charts emotional state trajectories by a neural network (sections 2.5.5, 3, 4.1, etc.)].
Costa and Fragopanagos are analogous art, as they are within the same field of endeavor, namely emotion recognition.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the emotion trajectories and neural 
Fragopanagos provides motivation as [using real time emotion data allows emotion-sensitive agents to better interact with users (section 1, etc.) while certain emotional states can only be determined using different time courses (section 2.2.2.3, etc.) using a brain-inspired neural network to analyze the information (section 2.3.2, etc.)].
Costa/Fragopanagos does not explicitly teach the files stored in non-volatile memory which are loaded into the device's volatile memory when the system starts, to ensure a degree of reproducibility of behaviors exhibited by the system; or while the system creates additional files to be stored in non-volatile memory, added to the runtime by lazy loading or late assembly-binding providing the system an increased capacity to detect similar patterns in future exchanges by the method of the trajectory and emotive, saved into non-volatile memory as a backup if the system should terminate unexpectedly or if a participant wishes to stop and resume the interaction at a future time from its last point.
Arthursson teaches the files stored in non-volatile memory which are loaded into the device's volatile memory when the system starts, to ensure a degree of reproducibility of behaviors exhibited by the system [initiation of an application will cause corresponding objects to be pre-cached into memory (col. 4, lines 20-52) including volatile memory (col. 9, lines 44-65; col. 12, lines 23-40)]; or while the system creates additional files to be stored in non-volatile memory, added to the runtime by lazy loading or late assembly-binding providing the system an increased capacity to [the system supports lazy loading of additional elements to improve performance of the interaction application UI (col. 39, lines 16-47)], saved into non-volatile memory as a backup if the system should terminate unexpectedly or if a participant wishes to stop and resume the interaction at a future time from its last point [by automatically propagating state information to the data model in this way, the state of an application may readily be restored if the application is closed and subsequently opened (col. 50, lines 6-25)].
Costa/Fragopanagos and Arthursson are analogous art, as they are within the same field of endeavor, namely interactive software.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include moving application data between memories for initiation and backup, as well as support lazy loading of elements, as taught by Arthursson, for the applications for interaction with a user in the system of Costa/Fragopanagos.
Arthursson provides motivation as [the system supports lazy loading of additional elements to improve performance of the interaction application UI (col. 39, lines 16-47) and by automatically propagating state information to the data model in this way, the state of an application may readily be restored if the application is closed and subsequently opened (col. 50, lines 6-25)].

As per claim 2, Costa/Fragopanagos/Arthursson teaches the system according to claim 1, consists of four distinctive parts: creation of process, input processing and [user’s facial expressions, arm and hand movements, head positions, and leg movements are analyzed by the software as well as questions (Costa: sections 3.4, 5.3.1, 5.4.1, etc.) and emotional interaction provided by a discourse manager and generator to control virtual and physical agents in response (Costa: sections 3.1-3.3, etc.) including extracting features from the user inputs, such as text and speech, and charting emotional state trajectories by a neural network (Fragopanagos: sections 2.5.5, 3, 4.1, etc.)].

As per claim 3, Costa/Fragopanagos/Arthursson teaches the system according to claim 2, a neural network processes cues appearing in data processed and transformed by the system which assigns weighted values to sequences and compositions creating a mechanism where the neural network's output values change operating parameters of the system in the form of feedback as well as executing commands to store system parameters by writing and saving amendments to files formatted that the programming language understands [a neural network including weighted parameters analyzes user data and determines user emotional state trajectory information, utilizing feedback within the network (Fragopanagos: section 4.1, etc.); which inherently includes storing parameters, etc., in a format the system understands].

As per claim 4, Costa/Fragopanagos/Arthursson teaches the system according to claim 2, based on trajectory indications and input from a participant, animate the emotive indications by a display, external application, robot, plush fabric, or appropriate physical apparatus capable of illustrating the substance of meaning embedded in the emotive indication and dialogue response, in the following manner: verbal characteristics as voice synthesis or replication; tactile characteristics, non-language utterances such as chirps, purrs, whirrs, or other primitive audial, movements of plush components in fabrics, or vibrations in physical space or on a surface; gestural characteristics, visual or nonvisual movement in the form of rotations in physical space; emotion and other complex visual movement, using still graphic files or progressive sequences of pictures, lights, or other physical apparatus appropriate to accurately and aesthetically present the meaning expected by the current mood; robotic apparatus to animate the corresponding bodily gestures, send and receive data pertaining to responses by a participant and perform complex puppeteering [user’s facial expressions, arm and hand movements, head positions, and leg movements are analyzed by the software as well as questions (Costa: sections 3.4, 5.3.1, 5.4.1, etc.) and emotional interaction provided by a discourse manager and generator to control virtual and physical agents in response, where the agents include physical gestures and facial expressions by the physical agent and video and audio from the virtual agent (Costa: sections 3.1-3.3, etc.) including extracting features from the user inputs, such as text and speech, and charting emotional state trajectories by a neural network (Fragopanagos: sections 2.5.5, 3, 4.1, etc.)].

As per claim 5, Costa/Fragopanagos/Arthursson teaches the system according to claim 4, by indications from trajectories of conversational dialogue, each one containing a category and pattern, and assigned a weighted value which, in totality, the sequence of successive verbal, non-verbal, tactile, vibrational, gestural, and animated interactions the system understands when presented by a participant [user’s facial expressions, arm and hand movements, head positions, and leg movements are analyzed by the software as well as questions (Costa: sections 3.4, 5.3.1, 5.4.1, etc.) and emotional interaction provided by a discourse manager and generator to control virtual and physical agents in response (Costa: sections 3.1-3.3, etc.) including extracting features from the user inputs, such as text and speech, and charting emotional state trajectories by a neural network (Fragopanagos: sections 2.5.5, 3, 4.1, etc.)].

As per claim 6, Costa/Fragopanagos/Arthursson teaches the system according to claim 3, learns each successive trajectory and data-storage, information-retrieval sequence by neural network or other algorithmic learning strategy in the manner of natural language processing and/or deep learning constructs additionally processing new files, which could be formatted files the programming language understands xml, programming-language construct files, or scripts to be executed in volatile memory added back into the system by lazy loading or late-assembly binding byte code from [emotional interaction provided by a discourse manager and generator to control virtual and physical agents in response (Costa: sections 3.1-3.3, etc.) including extracting features from the user inputs, such as text and speech, and charting emotional state trajectories by a neural network (Fragopanagos: sections 2.5.5, 3, 4.1, etc.) and the system supports lazy loading of additional elements and/or XML files or constructs to improve performance of the interaction application UI (Arthursson: col. 39, lines 16-47)].

As per claim 7, Costa/Fragopanagos/Arthursson teaches the system according to claim 4, comprising the emotional impact of the system through simulation to establish the concept of meaning accomplished by a construct in the system called mood displayed on a fixed or animated screen, interpreted by a robotic apparatus or other appropriate variations of hardware relevant to particulars of a participant's personality so that it convey emotions in the manner that a participant would expect, for the purposes of creating an illusion of awareness and increased camaraderie [user’s facial expressions, arm and hand movements, head positions, and leg movements are analyzed by the software as well as questions (Costa: sections 3.4, 5.3.1, 5.4.1, etc.) and emotional interaction provided by a discourse manager and generator to control virtual and physical agents in response, where the agents include physical gestures and facial expressions by the physical agent and video and audio from the virtual agent (Costa: sections 3.1-3.3, etc.) including extracting features from the user inputs, such as text and speech, and charting emotional state trajectories by a neural network (Fragopanagos: sections 2.5.5, 3, 4.1, etc.)].

As per claim 8, Costa/Fragopanagos/Arthursson teaches the system according to claim 6, a set of inputs from trajectory encapsulation, emotive aspect, and query procedure which provides data to the construct of instructional displacement by first extracting instruction tags from trajectory and current mood where the tags are analyzed in order their states are matched and correlated with corresponding trajectory indication for the case of trajectory, and corresponding emotive indication for the case of mood. The correlation yields a set of coordinates, which become the x-coordinate in the case of a trajectory indication, and the y-coordinate in the case of an emotive indication. A temporal coordinate execution time-marker from query search result, which becomes the variable t in a parametric governing equation, by choice of parameterization variables and function—any of the trigonometric, continuous differential functions, and/or polynomials—formats data into a pattern of information classified into different coordinate blocks based upon data embedded within either of the indications [user’s facial expressions, arm and hand movements, head positions, and leg movements are analyzed by the software as well as questions (Costa: sections 3.4, 5.3.1, 5.4.1, etc.) and emotional interaction provided by a discourse manager and generator to control virtual and physical agents in response, where the agents include physical gestures and facial expressions by the physical agent and video and audio from the virtual agent (Costa: sections 3.1-3.3, etc.) including extracting features from the user inputs, such as text and speech, and charting emotional state trajectories by a neural network in a multidimensional state space (Fragopanagos: sections 2.5.5, 3, 4.1; fig. 1; etc.)].

As per claim 9, Costa/Fragopanagos/Arthursson teaches the system according to claim 7, the emotional engine, comprised of wheel-like elemental states containing an arrangement of parent feelings and child moods where each element keeps track of its last emotional state, set to zeroth indication as default the off state. For a given state, the indicator points to an integer between one and seven, each corresponding to available moods the system emulates, sent to a neural network for emotive indication, a weighted value of the pattern in the network for that particular mood [emotional interaction is provided by a discourse manager and generator to control virtual and physical agents, including video and physical emotional displays (Costa: sections 3.1-3.3, etc.).  While Costa does not explicitly teach the claimed number of states, it has been held that discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233].

As per claim 10, Costa/Fragopanagos/Arthursson teaches the system according to claim 9, monitor of interaction between the system and a participant for the span of time when the last input was received of a duration set by a configuration file when the system becomes alone, entering the corresponding emotional state sending a prompt for output animation conveyed to a participant [different time courses/spans may be configured (Fragopanagos: section 6, etc.) over which to chart the emotional state trajectories (Fragopanagos: sections 2.5.5, 3, 4.1; fig. 1; etc.)].

As per claim 11, Costa/Fragopanagos/Arthursson teaches the system according to claim 8, cues appearing in data transformed by the system as intent by a block classifier, the brain of the system mimicking storage and information retrieval characteristics of a mammalian brain. Trajectory and emotive indications provide the classifier, depending on the choice of the characteristic equation and its parameterization along with the execution time coming from the query procedure and the execution of the program within the system and hardware, a set of displacements responsible for different phenomena available to the system in context with its environment [extracting features from the user inputs, such as text and speech, and charting emotional state trajectories by a brain-inspired neural network (Fragopanagos: sections 2.3.2, 2.5.5, 3, 4.1, etc.)].


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-11 are rejected.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker et al. (Evaluating Affective Feedback of the 3D Agent Max in a Competitive Cards Game, Oct 2005, pgs. 1-9) – discloses a system for recognizing emotional state of a user and responding by an embodied conversational agent with facial expressions denoting emotions of different categories.
Dojyun (US 2004/0095344) – discloses a system for creating a 3D model to display desired emotional characteristics/states.
Goel (US 2019/0043239 – provisional app. No. 62/614477) – discloses a system for determining user emotion and creating emotional responses in a virtual avatar(s).

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GEORGE GIROUX/Primary Examiner, Art Unit 2125